Citation Nr: 0915465	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  07-22 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for ulcerative colitis. 

2.  Entitlement to service connection for an ileostomy, 
claimed as secondary to ulcerative colitis. 

3.  Entitlement to an increased disability rating for 
service-connected type II diabetes mellitus, currently 
evaluated as 20 percent disabling.

4.  Entitlement to an increased disability rating for 
service-connected peripheral neuropathy of the right lower 
extremity, currently evaluated as 20 percent disabling. 



REPRESENTATION

Veteran represented by:	National Association for Black 
Veterans, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army 
from June 1967 to June 1969.  Service in the Republic of 
Vietnam is indicated by the evidence of record. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington which, in part, denied service connection 
for ulcerative colitis and an ileostomy.  The August 2005 
rating decision also granted service connection for diabetes 
mellitus and assigned a 10 percent disability rating 
effective January 24, 2004.  The Veteran has perfected an 
appeal as to these three issues. 

While an appeal to the Board was pending, in a November 2008 
rating decision the RO granted service connection for 
peripheral neuropathy of the Veteran's left lower extremity.  
A 10 percent disability rating was assigned, effective from 
January 24, 2004.  The RO also increased the Veteran's 
diabetes mellitus disability rating to 20 percent disabling.  
An effective date of July 31, 2007 was established.  While 
the Veteran has indicated that he is satisfied with the 
disability rating assigned to his diabetes, he continues to 
disagree with the RO's decision not to separately rate his 
left lower extremity neuropathy as a complication thereof.  
The Veteran has also expressed disagreement with the 
disability rating assigned to his service-connected right 
lower extremity neuropathy. 

The Veteran testified at a hearing before the undersigned at 
the Seattle RO in February 2009.  A transcript has been 
associated with the claims folder.

Issue not on appeal

One issue previously on appeal, entitlement to service 
connection for glaucoma, was withdrawn by the Veteran during 
the February 2009 hearing.  See the hearing transcript, page 
2.  Therefore, this issue has been duly withdrawn and will be 
discussed no further herein.  See 38 C.F.R. § 20.204 (2008).

Remanded issue

The issue of entitlement to an increased disability rating 
for peripheral neuropathy of the right lower extremity is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the Veteran's ulcerative colitis had its onset in or was 
otherwise related to his military service. 

2.  The evidence of record indicates that the Veteran's 
service-connected ulcerative colitis required surgery that 
resulted in an ileostomy. 

3.  The Veteran's service-connected diabetes mellitus results 
in mild peripheral neuropathy of the left lower extremity.

4.  The competent medical evidence of record indicates that 
the Veteran's diabetes mellitus is controlled through the use 
of oral medication and diet restriction; the use of insulin 
and regulation of activities are not shown.  

CONCLUSIONS OF LAW

1.  Ulcerative colitis was incurred as a result of the 
Veteran's military service. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

2.  The Veteran's ileostomy is due to his service-connected 
ulcerative colitis.  38 C.F.R. § 3.310 (2008).

3.  A separate 10 percent disability rating for mild 
peripheral neuropathy of the Veteran's left lower extremity 
is warranted.  See 38 C.F.R. §§ 4.119, Diagnostic Code 7913, 
Note (1); 4.124a, Diagnostic Code 8520.

4.  The criteria for a disability rating in excess of 20 
percent for the service-connected diabetes mellitus have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for 
ulcerative colitis and an ileostomy.  The Veteran also seeks 
to have peripheral neuropathy of his left lower extremity 
service connected as a complication of his diabetes mellitus.  
In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection on a direct and secondary 
basis as well as what the evidence must show to establish an 
increased disability rating in a letter from the RO dated 
December 1, 2007. 

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
December 2007 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the Veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.  

The December 2007 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original letter]

The Board notes that the December 2007 letter specifically 
requested of the Veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  This complies with the "give us everything you've got" 
provision formerly contained in 38 C.F.R. § 3.159(b) in that 
it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

There have been two significant Court decisions concerning 
the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in the above-referenced December 2007 letter which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the December 2007 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

There is no timing problem as to VCAA or Dingess notice.  

The Federal Circuit Court and Veterans Claims Court have held 
that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back 
and readjudicate the claim, such that the essential fairness 
of the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (where the Federal Circuit Court held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, 
after the additional notice was provided to the Veteran, the 
claim was readjudicated in a November 2008 SSOC.  There was 
no prejudicial error.

Furthermore, to the extent it could be argued that there was 
a timing error, overall, the Veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims.  Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006).


The Board notes that with respect to appeals of initially 
assigned disability ratings, such as the instant case, the 
additional notice requirements recently set forth in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), do not apply.  
Specifically, once service connection has been granted, VA's 
VCAA notice obligations are fully satisfied and any defect in 
the notice is not prejudicial.  See Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128 
(2008) [where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements].   

The Board further notes that neither the Veteran nor his 
representative has alleged that the Veteran has received 
inadequate VCAA notice.  The Veteran is obviously aware of 
what is required of him and of VA.  Because there is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, private medical records, 
and provided him with a VA (QTC) examination.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing and was 
afforded one in February 2009 as detailed in the 
Introduction. 

Accordingly, the Board will proceed to a decision.  

1.  Entitlement to service connection for ulcerative colitis. 

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).


Analysis 

With respect to Hickson element (1), current disability, the 
Veteran has been diagnosed with ulcerative colitis status, 
and that he underwent a colectomy with ileal stoma in 1996.  
See, e.g., the December 2007 VA examination report; report 
from C.D., M.D., dated September 2006; and, discharge summary 
from Allenmore Hospital dated March 1996.  Hickson element 
(1) has therefore been demonstrated. 

With respect to Hickson element (2), the Board will 
separately address in-service disease and injury. 

Concerning in-service disease, the Veteran's service 
treatment records indicate that he was seen on several 
occasions for complaints of abdominal pain and diarrhea.  He 
was diagnosed with probable pylorospasm and non specific 
enteritis.  While the Veteran was not diagnosed with 
ulcerative colitis during service, the existence of an in-
service disease has clearly been demonstrated. 

With respect to Hickson element (3), medical nexus, the 
record contains conflicting medical opinions which address 
the issue of medical nexus.

In December 2007, after reviewing the Veteran's claims folder 
and examining the Veteran, the VA examiner stated:

It does not seem reasonable that the current 
diagnosis of ulcerative colitis is related to the 
complaints recorded in the medical record while on 
active duty.  There is no indication in the 
military medical records that he had chronic 
recurrent abdominal pain or diarrhea.  The disease 
of ulcerative colitis is a progressive disease, 
often starting out with benign, period symptoms, 
and gradually increasing. HOWEVER, there does seem 
to be a consistent story of his having cramping and 
diarrhea since returning from Viet Nam.  It is my 
opinion that it is as least as likely as not 
(50/50) caused by or a result of problems beginning 
during military service. See the December 2007 VA 
QTC examination report, page 7, (emphasis as in the 
original).  

Shortly after the examiner issued his report, the RO 
requested clarification.  Specifically, the RO noted that the 
examiner's opinion begins by stating that "it does NOT seem 
reasonable" that the Veteran's ulcerative colitis is related 
to his military service but concludes by stating that "it is 
as least as likely as not (50/50) caused by or a result of 
problems beginning in service."  A more definitive opinion 
was requested.  In March 2008, the examiner issued an 
addendum to his opinion that stated: 

The GI complaints while on active duty were 
attributed to hepatitis or upper GI symptoms 
(vomiting).  Also, the entry on 7/86 by Dr. [L] 
indicates a 17-year history of symptoms which would 
be starting after separation.  Therefore it is LESS 
likely as not caused by or a result of active duty 
- only because it is impossible to say 100% no, but 
[it] does not seem reasonable that his current 
diagnosis is related to the military complaints.  

In contrast, the Veteran has submitted the March 2009 opinion 
of W.M.P., M.D. who noted that the Veteran has a longstanding 
history of ulcerative colitis initially diagnosed in 1986 but 
with adverse symptoms that date back to the 1960s.  Dr. 
W.M.P., stated that based on the symptoms recorded in the 
Veteran's service treatment records, "it is likely that on a 
more probable than not basis, that the [Veteran's] ulcerative 
colitis probably began during this time."  Dr. W.M.P., 
acknowledged that the Veteran had been diagnosed with 
irritable bowel syndrome in the 1960's but explained that 
"it is very common for ulcerative colitis to be initially 
diagnosed as irritable bowel syndrome.  Although it is 
impossible to prove, it is very possible that he had 
ulcerative colitis, even dating back to the late 1960s. 

It is essential at this point to note that the history 
provided by Dr. W.M.P. and the Veteran is supported by the 
record.  Notably, a July 1986 report from J.A.L., M.D., 
indicates that the Veteran provided a 17 year history of 
gastrointestinal problems that he felt was akin to a spastic 
colon.  Dr. J.A.L. noted that the Veteran reported that the 
symptoms had started shortly after his return from Vietnam 
and had followed him on an intermittent basis since that 
time.  A 17 year history of GO problems would date back to 
1969.  The Board finds it extremely persuasive that the 
Veteran provided this history nearly 20 years prior to filing 
his claim for compensation.  Typically, contemporaneous 
evidence is considered to hold greater probative value than 
history as reported by the Veteran.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994).  However, here the contemporaneous 
evidence clearly supports the history currently reported by 
the Veteran, which is that he has continuously experienced 
gastrointestinal symptoms since his active service.

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Court has held that the Board may not 
reject medical opinions based on its own medical judgment.  
See Obert v. Brown, 5 Vet. App. 30 (1993), and Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

After carefully evaluating the medical evidence, and for 
reasons stated immediately below, the Board finds the March 
2009 opinion of Dr. W.M.P. to be more persuasive than the 
December 2007 VA examiner's opinion. 

In this case, the Board notes that the December 2007 VA 
examiner's addendum opinion is factually inaccurate.  To wit, 
the examiner stated that the 17 year history of symptoms the 
Veteran discussed in 1986 placed the onset of his disability 
after service.  As noted in the Introduction, the Veteran 
separated from military service in June 1969, or 17 years and 
2 months prior to the initial 1986 diagnosis. 

The Board also observes that the VA examiner's addendum 
opinion, while noting that the Veteran's complaints were 
attributed to hepatitis or upper GI symptoms during service, 
does not explain how or why these symptoms are not related to 
the Veteran's ulcerative colitis.  This is particularly 
significant as he had previously stated that ulcerative 
colitis often begins with benign periodic symptoms that 
gradually increase.  Furthermore, the VA examiner provided no 
explanation for the Veteran's consistent history of cramping 
and diarrhea since returning from Vietnam. See generally, 
Hernandez-Toyens v. West, 11 Vet. App. 379 (1998) [the 
failure of the physician to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence].  
Again, the record fully supports the Veteran's history.

In contrast, the March 2009 opinion of Dr. W.M.P., noted how 
the Veteran's symptoms were progressive beginning with 
diarrhea and eventually requiring a total colectomy due to 
"refractory symptoms of ulcerative colitis."  The opinion 
provides a reasonable explanation for the lack of a diagnosis 
of ulcerative colitis until 1986 and accounts for the 
Veteran's well documented complaints and symptoms.  Again, 
the Board finds that the continuity of symptomatology, as 
reported by the Veteran, is supported by the record.  By the 
same token, the Veteran's competency and credibility as to 
experiencing chronic gastrointestinal problems from service 
until he was ultimately diagnosed as having ulcerative 
colitis is established.   Furthermore, while the Board has no 
reason to doubt the competency of the December 2007 VA 
examiner, the record indicates that Dr. W.M.P. is employed at 
a digestive disease center.  

In short, the Board finds that the March 2009 opinion of Dr. 
W.M.P. which provided  reasons and bases which were 
consistent with the Veteran's objectively reported medical 
history is more probative than the contradictory opinion of 
the December 2007 VA examiner.  Hickson element (3), and 
therefore all three elements are met.  The benefit sought on 
appeal is accordingly granted.

2.  Entitlement to service connection for ileostomy, claimed 
as secondary to ulcerative colitis. 

Relevant law and regulations 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 3.310 
(2008); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

With respect to Wallin element (1), the Veteran underwent 
surgery in March 1996 that resulted in a permanent ileostomy.  
Hickson element (1) has therefore been satisfied. 

With respect to Wallin element (2), as noted above, the Board 
has granted service connection for ulcerative colitis.  
Wallin element (2) has therefore been met. 

With respect to Wallin element (3), the March 1996 surgery 
report states that the Veteran has been responding poorly to 
medical management of his ulcerative colitis.  The report 
notes that the Veteran was admitted to the hospital for a 
week of intensive medical treatment in an attempt to try to 
avoid surgery for his colitis.  Following treatment, the 
Veteran "looked as bad [if] not worse than when he came into 
the hospital" and surgery was recommended.  The Veteran was 
subsequently admitted to the operating room "at which time 
he underwent a total abdominal colectomy with the removal of 
his rectum and placement of a permanent ileostomy."  

In addition to the March 1996 surgery report, the Board notes 
that March 2009 opinion of Dr. W.M.P. states that the Veteran 
required a colectomy due to refractory symptoms of his 
ulcerative colitis.  In this case there is no medical 
evidence or medical opinions that suggest that the Veteran's 
ileostomy was due to a disease or disability other than his 
ulcerative colitis.  Accordingly, Wallin element (3), and 
therefore all elements, has been met. The benefit sought on 
appeal is accordingly granted.

3.  Entitlement to an increased disability rating for 
service-connected type II diabetes mellitus, currently 
evaluated as 20 percent disabling.

Relevant law and regulations 

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

Diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated, is assigned a 
100 percent disability rating.  

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated, is assigned a 60 percent disability 
rating.  

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities is assigned a 40 percent disability 
rating, while diabetes mellitus requiring insulin and 
restricted diet, or use of an oral hypoglycemic agent and a 
restricted diet, is assigned a 20 percent disability rating.  

See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2008).

In addition, the regulations stipulate that compensable 
complications of diabetes are to be evaluated separately, 
with noncompensable complications to be considered as part of 
the diabetic process under Diagnostic Code 7913.  See 
38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  

Analysis

As noted in the Introduction, the Veteran has perfected an 
appeal as to the August 2005 rating decision that granted 
service connection for diabetes mellitus.  The Veteran has 
indicated that he is satisfied with the disability rating 
assigned by the RO but disagrees with the decision not to 
separately rate his peripheral neuropathy of the left lower 
extremity.  See the February 2009 hearing transcript, page 2

Mittleider concerns

The Board is initially presented with a record on appeal 
which demonstrates that the Veteran has peripheral neuropathy 
of the left lower extremity due to his service-connected 
diabetes mellitus and degenerative disc disease of the lumbar 
spine with sciatica involving the left leg.  The Board is 
precluded from differentiating between symptomatology 
attributed to a non service-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so. See Mittleider v. West, 11 Vet. App. 
181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 
140 (1996).

In this case the medical evidence does not differentiate 
between the left leg symptoms caused by the Veteran's 
peripheral neuropathy associated with his diabetes mellitus 
and the symptoms caused by the non service-connected 
degenerative disc disease with sciatica.  Accordingly, the 
Board must attribute all of the Veteran's neuropathic 
symptoms of the left lower extremity to his service-connected 
diabetes mellitus.

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, the Board has considered whether 
another rating code is "more appropriate" than the one used 
by the RO, Diagnostic Code 7913.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).

Diagnostic Code 7913 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically 
to the disability at issue (diabetes mellitus) but also 
because it provides specific guidance as to how symptoms of 
this disability are to be evaluated.  The Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate, and the Veteran has not 
requested that another diagnostic code should be used.  
Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 7913, with 
reference to other diagnostic codes as appropriate as 
required by the diagnostic criteria set forth therein.

Schedular rating

The schedular criteria have been set forth in the law and 
regulations section above.  As noted therein, compensable 
complications of diabetes are to be evaluated separately, 
with noncompensable complications to be considered as part of 
the diabetic process.  See 38 C.F.R. § 4.119, Diagnostic Code 
7913, Note (1).  


The Board refers in passing to the provisions of 38 C.F.R. § 
4.25 (2008), which provide that separate disabilities arising 
from a single disease entity are to be rated separately.  See 
also Esteban v. Brown, 6 Vet. App. 259 (1994) [a veteran is 
entitled to separate disability ratings if symptomatology 
associated with of a service-connected disability is distinct 
and separate].  However, the Board believes that the specific 
provisions of 38 C.F.R. § 4.119, Diagnostic Code 7913, Note 
(1) control in this case because the specific (§ 4.119) 
trumps the general (§ 4.25).  See Kowalski v. Nicholson, 
19 Vet. App. 171 (2005).  

As was alluded to in the Introduction, the RO has separately 
rated the Veteran's peripheral neuropathy of the right lower 
extremity as a complication of the Veteran's service-
connected diabetes mellitus.  A 10 percent disability rating 
has been assigned.  The Veteran has disagreed with the 
assigned disability rating, and as discussed in more detail 
below, that issue is being remanded for further procedural 
development.  In addition, the Veteran has been granted 
special monthly compensation based on loss of use of a 
creative organ under 38 U.S.C.A. § 1114(k) due to diabetes-
related erectile dysfunction.

The RO has identified peripheral neuropathy of the lower left 
extremity as a complications of diabetes, but one for which a 
compensable disability rating is not warranted.  The Board 
must thus determine whether a compensable disability rating 
can, in fact, be awarded for peripheral neuropathy of the 
lower left extremity.

Neuritis of the peripheral nerves, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
rating equal to severe, incomplete, paralysis.  The maximum 
rating that may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123 (2008).

Neuralgia of a peripheral nerve characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  The term 
incomplete paralysis, with peripheral nerve injuries, 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  38 C.F.R. § 4.124 (2008).

In June 2007 the Veteran underwent an electrodiagonstic 
testing to evaluate his peripheral neuropathy as well as 
lumbosacral radiculopathy.  During the examination the 
Veteran complained of tingling and numbness involving both 
feet and occasionally his left leg, with more symptoms on his 
left side than his right.  Physical examination revealed mild 
weakness of the left extensor hallucis longus and absent 
ankle reflexes.  There was some sensory loss in the Veteran's 
left foot and sensory conductions yielded small and abnormal 
responses.  Plantar mixed nerve responses were absent and his 
motor conductions were borderline.  The December 2007 VA 
examination noted that the Veteran had decreased light touch 
sensation of the left thigh, leg, and foot.  During the 
February 2009 hearing, the Veteran testified that his 
peripheral neuropathy will occasionally result in difficulty 
walking. 

Based on the above, the Board finds that mild peripheral 
neuropathy of the lower left extremity is present as a 
complication of the Veteran's diabetes mellitus.  The lack of 
reflexes, weakness in the Veteran's left foot, along with a 
lack of sensation in the foot, leg and thigh equate to a mild 
disability.  Accordingly, a separate compensable (10 percent 
disability rating) is warranted for mild peripheral 
neuropathy of the left lower extremity.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.  

The criteria 20 percent rating for peripheral neuropathy of 
the left lower extremity have not been established.  As noted 
above, the schedule indicates that symptoms that are sensory 
in nature should be rated as mild.  The symptoms experienced 
by the Veteran are mostly sensory.  Organic manifestations 
other than "mild" weakness have not been demonstrated.

As discussed above, the Veteran has indicated that he is 
satisfied with the 20 percent disability rating assigned to 
his diabetes mellitus.  Notwithstanding this apparent 
withdraw of his increased rating claim, the Board notes that 
the evidence of record does not indicate that a higher 
disability rating is warranted. 

As has been discussed in the law and regulations section 
above, in order for a 40 percent disability rating to be 
awarded, the service-connected diabetes mellitus must require 
insulin, a restricted diet, and regulation of activities.  
These criteria are conjunctive; all three elements must be 
met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) 
[use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must 
be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) 
[only one disjunctive "or" requirement must be met in order 
for an increased rating to be assigned].  

The Veteran's outpatient treatment records along with the 
August 2005 and December 2007 VA examination reports note 
that the Veteran's diabetes is controlled by medication and 
exercise.  The medical evidence does not indicate that the 
Veteran requires insulin or has had regulation of activities 
by a physician and he does not so allege. 

The Board notes that the medical evidence of record indicates 
that the Veteran has required the use of insulin on one 
occasion during a time of illnesses, this last occurred in 
2001.  See the August 2005 VA examination report.  
Notwithstanding this occasional use of insulin, there is no 
evidence that the Veteran's activities have been restricted 
by a physician due to his service-connected diabetes and he 
does not otherwise contend.  See the February 2009 hearing 
transcript, page 13 [The Veteran describes walking one mile 
every day to help control his diabetes.  See also Melson, 
supra. 

The medical records are thus absent for restriction of 
activity due to service-connected diabetes mellitus.  All of 
the criteria for the assignment of a 40 percent disability 
rating are not met; the higher rating may not be awarded.  

The Board further notes in passing that there is not even a 
hint of any pathology attributable to diabetes mellitus which 
would call for the assignment of even higher disability 
ratings (i.e. 60 percent and 100 percent), and the Veteran 
does not appear to so contend.  The Board therefore finds 
that no basis exists for the assignment of a rating in excess 
of 20 percent for diabetes under Diagnostic Code 7913.    

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

Staged ratings are currently in effect for the Veteran's 
diabetes: the disability has been rated as 10 percent 
disabling from January 24, 2004 to July 31, 2007 and 20 
percent thereafter.  After reviewing the medical evidence, 
the Board has determined that the Veteran's disability rating 
has been appropriately staged.  

In this case the medical evidence indicates that the Veteran 
first required both an oral hypoglycemic agent and a 
restricted diet on July 31, 2007.  See a March 2008 Lakewood 
multicare clinic treatment record; see also the August 2005 
VA examination report.  Based on the medical evidence 
indicating that the Veteran had been advised to exercise and 
was first prescribed oral medication in July 2007, the Board 
finds that the Veteran's diabetes mellitus has been 
appropriately staged.

Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 The RO included 38 C.F.R. § 3.321(b)(1) in the May 2007 
Statement of the Case (SOC) and appears to have considered 
the regulation in the Veteran's case.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability ratings at 
issue.  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected diabetes mellitus.  The medical evidence fails to 
demonstrate symptomatology of such an extent that application 
of the ratings schedule would not be appropriate.  In fact, 
as discussed in detail above, the symptomatology of the 
Veteran's disability is specifically contemplated under the 
appropriate ratings criteria.  Accordingly, the Board finds 
that the Veteran's disability picture has been contemplated 
by the ratings schedule.

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the Veteran has required frequent 
hospitalizations for his diabetes mellitus; in fact, it does 
not appear that the Veteran has been hospitalized at all for 
this disability at issue. 

With respect to employment, the evidence of record indicates 
that the Veteran works in as a professor at a community 
college.  While the Veteran stated that his diabetes mellitus 
and accompanying peripheral neuropathy will cause him 
difficulty standing and walking, there is no indication that 
this disability has caused him to miss work or creates any 
unusual employment impairment.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  In addition, there is no evidence in the medical 
records of an exceptional or unusual clinical picture, or of 
any other reason why an extraschedular rating should be 
assigned.  

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that an increased rating for the Veteran's 
service-connected diabetes mellitus is not warranted. 



	(CONTINUED ON NEXT PAGE)



ORDER

Subject to the provisions governing the award of monetary 
benefits, service connection for ulcerative colitis is 
granted.  

Subject to the provisions governing the award of monetary 
benefits, service connection for an ileostomy is granted. 

Subject to the provisions governing the award of monetary 
benefits, service connection for peripheral neuropathy of the 
left lower extremity is granted as a complication of the 
Veteran's service-connected diabetes mellitus. 

Entitlement to a disability rating in excess of 20 percent 
for the Veteran's service-connected diabetes mellitus is 
denied.


REMAND

4.  Entitlement to an increased disability rating for 
service-connected peripheral neuropathy of the right lower 
extremity, currently evaluated as 20 percent disabling. 

As was noted in the Introduction, in November 2008, the RO 
granted service connection for peripheral neuropathy of the 
lower right extremity as a complication of the Veteran's 
service-connected diabetes mellitus.  A 10 percent disability 
rating was assigned.  In the February 2009 hearing, the 
Veteran expressed his disagreement with assigned disability 
rating and expressed a desire to appeal. 

A statement of the case (SOC) pertaining to that issue has 
yet to be issued by the RO.  In Manlincon v. West, 12 Vet. 
App. 238 (1999), the Court held that where a notice of 
disagreement is filed but a SOC has not been issued, the 
Board must remand the claim to the agency of original 
jurisdiction so that a SOC may be issued.  

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA must issue a SOC pertaining to the 
issue of entitlement to an increased 
disability rating for peripheral 
neuropathy of the right lower 
extremity.  The Veteran and his 
representative should be provided with 
copies of the SOC and advised of the 
time period in which to perfect an 
appeal.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


